Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 has been considered by the examiner.

Status of Claims
Claims 1-5, 8-15, and 18-20 are pending.

Drawings
The drawings were received on 22 December 2021.  These drawings are accepted.
In view of the amendment to the drawings, the previous objection to the drawings is hereby withdrawn.

Claim Objections
In view of the amendments to the claims, the previous objections to claims 5, 14, and 15 are hereby withdrawn.
The claims are newly objected to as follows.
Claim 1 is objected to because of the following informalities:  in line 12, there is an extraneous close-parenthesis “)” at the end of the equation y ≤ 0.0083x+1 where -60 ≤ x ≤ -20.  The examiner suggests removing the “)”. Appropriate correction is required.
Claims 2-5, 8-10, 12-15, and 18-20 are objected to because they inherit the deficiencies of claim 1 through their dependencies.
Claim 11 is objected to because of the following informalities:  in line 11, there is an extraneous close-parenthesis “)” at the end of the equation y ≤ 0.0083x+1 where -60 ≤ x ≤ -20.  The examiner suggests removing the “)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 1-5, 8-15, and 18-20 under 35 USC 112(b) are hereby withdrawn.
Claims 6-7 and 16-17 are canceled, thus the previous rejections of those claims under 35 USC 112(b) are moot.
The claims are newly rejected as follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, in lines 12-14 of claim 1 and 11-13 of claim 11, the claim limitations y ≤ 0.0083x+1 where -60 ≤ x ≤ -20, y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -60 ≤ x ≤ -20, and 1.5 ≥ y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -100 ≤ x ≤ -60 are indefinite because there is no interpretation of these limitations that would result in a physically possible polarizing plate.
The examiner notes that these equations appear in the same form in the specification (see paragraph [0091]).
For a depth x between -20 and -60, there is no value of y that is both smaller than 0.0083x+1 and larger than 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061. For example, at x = -60, y is required to be less than or equal to 0.502 and y is required to be greater than 4,108,320.9581.
Additionally, for a depth x between -60 and -100, there is no value of y that is smaller than 1.5 and larger than 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061. 
The examiner has graphed these equations to illustrate the point. The graph is presented below. Note that 2E-0.8=0.317.

    PNG
    media_image1.png
    413
    642
    media_image1.png
    Greyscale

Regarding claims 2-5, 8-10, 12-15, and 18-20, the claims inherit the deficiencies of claim 1 through their dependencies.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed 22 December 2021, with respect to the rejections of claims 1 and 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC 103 in view of Ohno et al. (WO 2013/046921), of record.
The examiner notes that while Ohno fails to teach or suggest the specific shape of the groove characterized by the claimed equations (see also the 35 USC 112(b) rejection above), it 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (WO/2013/046921) of record (hereafter Ohno, all citations are to the English Language Machine Translation).
Regarding claim 1, Ohno discloses a polarizing plate (see at least Figs. 4 and 5 and paragraph [0018]) comprising: a transparent substrate that is transparent to light in a used wavelength band (see at least Figs. 4 and 5 and paragraph [0033], where 11 is the transparent substrate); grid-shaped protrusions arranged on the transparent substrate at a pitch shorter than the wavelength of the light in the used band (see at least Figs. 4 and 5 and paragraphs [0032] and [0067]), extending in a predetermined direction (see at least Figs. 4 and 5), and having a reflective layer (see at least Figs. 4 and 5 and paragraph [0032], where metal layer 13 is a reflective layer) and a reflection control layer (see at least Figs. 4 and 5 and paragraph [0032], where second dielectric layer 14 is a reflection control layer); and a groove which is recessed between the grid-shaped protrusions and whose width in a direction orthogonal to the predetermined direction is reduced to zero in a depth direction (see at least Figs. 4 and 5 
Ohno also discloses that the taper of the side walls of the groove can be linear, exponential, or parabolic (see at least paragraph [0035]).
Ohno does not specifically disclose that a width y in the direction orthogonal to the predetermined direction with respect to the depth x of the groove satisfies: 
y ≤ 0.0083x+1 where -60 ≤ x ≤ -20, 
y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -60 ≤ x ≤ -20, and 
1.5 ≥ y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -100 ≤ x ≤ -60.
However, it would have been obvious to one of ordinary skill in the art to modify the cross section of the groove to meet desired parameters of the width y relative to the depth x. The examiner notes that the claimed equations are linear (1st) and parabolic (2nd and 3rd). It is within ordinary skill in the art for the specific shape of the groove to be adjusted to meet any desired linear, exponential, or parabolic shape in order to optimize the polarization and wavelength properties of a polarizing plate.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). In the present case, while the shape of the groove is significant to the function of the polarizing plate, the difference between the shapes disclosed by the prior art (linear, exponential, and parabolic) and those claimed is limited to the degree of the shape (i.e. the precise equation that models the linear or parabolic curve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Ohno so that a width y in the direction orthogonal to the predetermined direction with respect to the depth x of the groove satisfies: 
y ≤ 0.0083x+1 where -60 ≤ x ≤ -20, 
y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -60 ≤ x ≤ -20, and 
1.5 ≥ y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -100 ≤ x ≤ -60
for the purpose of optimizing the polarizing and wavelength properties of the polarizing plate.

Regarding claim 2, Ohno discloses all of the limitations of claim 1.
Ohno also discloses that a cross-sectional shape of the groove in a direction orthogonal to the predetermined direction is substantially V-shaped (see at least Figs. 4 and 5).

Regarding claim 3, Ohno discloses all of the limitations of claim 1.
Ohno also discloses that a cross-sectional shape of the groove in a direction orthogonal to the predetermined direction is substantially U-shaped (see at least paragraph [0035], where 

Regarding claims 4, 12, and 13, Ohno discloses all of the limitations of claims 1-3. 
Ohno does not specifically disclose that the cross-sectional shape of the groove in a direction orthogonal to the predetermined direction is asymmetric with respect to a perpendicular line passing through a midpoint of a width at which a depth of the groove is zero.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the actual products being produced in accordance with the teachings of Ohno will not result in the groove having a shape of a perfect V or U. A perfectly symmetrical V or U is unlikely to occur in the real world, particularly at the nanometer scales at which the grooves are being etched. The applicant recognizes this imperfection when they claim “substantially V-shaped” and “substantially U-shaped” cross-sectional shapes of the groove. As the result, the shape of the grooves will be asymmetric.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Ohno so that the cross-sectional shape of the groove is asymmetric because it is a matter of common sense that commonly available manufacturing capabilities will result in an imperfect, and thus asymmetric, shape.

Regarding claims 5, 14, and 15, Ohno discloses all of the limitations of claims 1-3.


Regarding claim 10, Ohno discloses all of the limitations of claim 1.
Ohno also discloses an optical device equipped with the polarizing plate according to claim 1 (see at least paragraphs [0017]-[0021], where an image display device is an optical device that is equipped with the polarizing plate according to claim 1).

Regarding claim 11, Ohno discloses a method of manufacturing a polarizing plate (see at least Fig. 5 and paragraphs [0048]-[0052]) comprising: etching (see at least Fig. 5 and paragraph [0051]) a reflective layer (see at least Fig. 5 and paragraph [0049], where metal layer 13 is a reflective layer) and a reflection control layer (see at least Fig. 5 and paragraph [0049], where second dielectric layer 14 is a reflection control layer) laminated on a transparent substrate that is transparent to light in a used wavelength band (see at least Fig. 5 and paragraph [0033]) to form grid-shaped protrusions arranged at a pitch shorter than the wavelength of light in the used band and extending in a predetermined direction (see at least Fig. 5 and paragraph [0067]), and a groove which is recessed between the grid-shaped protrusions and whose width 
Ohno also discloses that the taper of the side walls of the groove can be linear, exponential, or parabolic (see at least paragraph [0035]).
Ohno does not specifically disclose that a width y in the direction orthogonal to the predetermined direction with respect to the depth x of the groove satisfies: 
y ≤ 0.0083x+1 where -60 ≤ x ≤ -20, 
y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -60 ≤ x ≤ -20, and 
1.5 ≥ y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -100 ≤ x ≤ -60.
However, it would have been obvious to one of ordinary skill in the art to modify the cross section of the groove to meet desired parameters of the width y relative to the depth x. The examiner notes that the claimed equations are linear (1st) and parabolic (2nd and 3rd). It is within ordinary skill in the art for the specific shape of the groove to be adjusted to meet any desired linear, exponential, or parabolic shape in order to optimize the polarization and wavelength properties of a polarizing plate.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and that a mere change in shape of an element is In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). In the present case, while the shape of the groove is significant to the function of the polarizing plate, the difference between the shapes disclosed by the prior art (linear, exponential, and parabolic) and those claimed is limited to the degree of the shape (i.e. the precise equation that models the linear or parabolic curve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ohno so that a width y in the direction orthogonal to the predetermined direction with respect to the depth x of the groove satisfies: 
y ≤ 0.0083x+1 where -60 ≤ x ≤ -20, 
y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -60 ≤ x ≤ -20, and 
1.5 ≥ y ≥ 2E-0.8x4+2E-06x3+0.0001x2-0.0004x+1.0061 where -100 ≤ x ≤ -60
for the purposes of optimizing the polarizing and wavelength properties of the polarizing plate.

Claims 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (WO/2013/046921) of record (hereafter Ohno, all citations are to the English Language Machine Translation) as applied to claims 1-3 above, and further in view of Takahashi (US 2016/0054497) of record (hereafter Takahashi).
Regarding claims 8, 18, and 19, Ohno discloses all of the limitations of claims 1-3.

Ohno does not specifically disclose that the reflection control layer includes an absorbing layer made of a light absorbing material and that the grid-shaped protrusions comprise the absorbing layer and in the claimed order.
However, Takahashi teaches a polarizing plate comprising a substrate and grid-shaped protrusions that comprise a reflective layer, a dielectric layer, and an absorbing layer made of a light absorbing material in this order (see at least Fig. 1 and paragraph [0097], where 1 is the substrate, metal layer 2 is the reflective layer, 3 is the dielectric layer, and 4 is the light-absorbing layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Ohno to include the teachings of Takahashi so that the reflection control layer includes an absorbing layer made of a light absorbing material and the grid-shaped protrusions comprise the reflective layer, the dielectric layer, and the absorbing layer in this order for the purpose of providing a light absorbing function so that the polarizing plate can be used in a liquid crystal display device (see at least paragraph [0004] of Takahashi).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (WO/2013/046921) of record (hereafter Ohno, all citations are to the English Language Machine Translation) as applied to claims 1 and 2 above, and further in view of Song et al. (US 2009/0273728) of record (hereafter Song).
Regarding claims 9 and 20, Ohno discloses all of the limitations of claims 1 and 2.
Ohno discloses that the grid-shaped protrusions comprise a reflective layer and a dielectric layer (see at least Figs. 4 and 5 and paragraph [0049], where metal layer 13 is a reflective layer and second dielectric layer 14 is a dielectric layer).
Ohno does not specifically disclose that the reflection control layer is a reflection suppressing layer that is formed by mixing a light absorbing material and a dielectric, and the grid-shaped protrusions comprise the reflective layer and the reflection suppressing layer in this order.
However, Song teaches a polarizing plate for a liquid crystal display apparatus (see at least the abstract) wherein the polarizing plate comprises grid-shaped protrusions that comprise a reflective layer (see at least Fig. 5 and paragraph [0059], where grids 621 are the reflective layer) and a reflection suppressing layer in this order (see at least Fig. 5 and paragraph [0059], where absorbing members 622 are the reflection suppressing layer), the reflection suppressing layer being formed by mixing a light absorbing material and a dielectric (see at least paragraphs [0071]-[0072], where the absorbing members 622 may include a metal and a dielectric material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Ohno to include .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872  

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872